Citation Nr: 0803768	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to August 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  Additional evidence 
was submitted with a waiver of initial consideration by the 
AOJ both at the Travel Board hearing and immediately 
following the hearing.

The matter of entitlement to service connection for PTSD 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. A May 2004 final rating decision denied service connection 
for PTSD based essentially on findings that the veteran did 
not have a confirmed diagnosis of PTSD, and that there was no 
credible corroborating evidence of a stressor event in 
service.

2. Evidence received since the May 2004 rating decision shows 
a diagnosis of PTSD and includes a professional opinion that 
the veteran's behavior changes in service are corroborative 
of a stressor event in service; relates to the unestablished 
facts necessary to substantiate the veteran's claim of 
service connection for PTSD; and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 2004 rating decision is new 
and material, and the claim of service connection for PTSD 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background, Legal Criteria, Analysis

Historically, an April 1971 rating decision denied service 
connection for inadequate personality (because it was not a 
disability for which service connection was permitted under 
the law)and alcoholism with depression (because it was deemed 
due to willful misconduct.  That decision was not appealed, 
and became final.  38 U.S.C.A. § 7105.  A May 1983 rating 
decision reopened and denied a claim of service connection 
for nervous condition, finding that the veteran's nervous 
condition had been variously diagnosed, and that there was no 
evidence of an acquired psychiatric disorder in service or of 
psychosis during the one year presumptive period postservice.  
The veteran appealed this decision to the Board.  A July 1984 
Board decision denied service connection for a nervous 
condition essentially based on the same findings as the RO's 
May 1983 rating decision.  A July 1985 rating decision 
continued the denial of service connection for nervous 
disorder.  The veteran did not appeal this decision and it 
also became final.  38 U.S.C.A. § 7105.  

A May 2004 rating decision denied service connection for PTSD 
based on a finding that the veteran did not have a confirmed 
diagnosis of PTSD or credible supporting evidence that the 
claimed in-service stressor actually occurred.  The veteran 
timely filed a notice of disagreement with that decision; 
however, he did not perfect an appeal in the matter with a 
substantive appeal following the issuance of a statement of 
the case (SOC), and the May 2004 rating decision became 
final.  Id.  

Generally, when a claim is disallowed and the decision 
becomes final, such claim  may not be reopened and allowed 
based on the same factual basis.  38 U.S.C.A. § 7195 (c).  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If a PTSD claim is 
based on in-service personal assault, evidence from other 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to, a request for a 
transfer to another military duty assignment, deterioration 
in work performance, substance abuse, episodes of depression, 
panic attacks, anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  See 
38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence of record in May 2004 included the veteran's service 
medical records (SMRs) documenting that in December 1968, a 
consultation was sought for sexual problems.  Counseling was 
discontinued when the veteran was inattentive.  In January 
1969, it was noted that he had problems with identification 
in sexual role; it was recommended that he be referred to 
Letterman General Hospital (LGH) for psychiatric observation.  
After three days of observation at LGH, no psychiatric 
illness was found.  On May 1969 neuropsychiatric examination, 
inadequate personality was diagnosed.  The psychiatrist did 
not find evidence of a mental disease, defect or derangement.  
On August 1969 service separation examination, no psychiatric 
illness other than inadequate personality was noted.

Service personnel records reveal that although the veteran 
initially received excellent ratings in service, he was 
absent without leave (AWOL) in both June 1968 and July 1968.  
After the second incident, he was punished by confinement to 
a stockade.  In February 1969, while stationed at Ft. Lewis, 
Washington, he received an unsatisfactory rating.  After 
disobeying a lawful order in April 1969, he was again 
punished with confinement to a stockade.  After undergoing 
counseling with his commanding officer, a psychiatrist and a 
chaplain, the veteran was recommended for discharge for 
unsuitability under honorable conditions.

A February 2004 VA mental health center assessment was 
obtained after the veteran reported recalling a traumatic 
sexual event during his military service; the Axis 1 
diagnoses listed were: R/O (rule out) PTSD; alcohol/substance 
abuse in full and sustained remission; and R/O malingering 
for financial gain.  The examiner noted that the only PTSD 
symptom endorsed on evaluation was "intrusive thoughts about 
the abuse."  

Evidence received since the May 2004 rating decision includes 
additional VA mental health care center psychotherapy notes.  
In March 2004, it was noted that the veteran was not found to 
meet the criteria for PTSD, and that there was no evidence of 
a bipolar disorder or psychosis.  In April 2004, a clinical 
nurse specialist noted, "I have discussed this case with 
[Dr. M.] in the Center for Stress Recovery and it does not 
appear that the vet meets the criteria for PTSD.  It appears 
he may be malingering for possible financial gain."  In May 
2004 and July 2004, the veteran was again found to not be 
psychotic, nor did he endorse any symptoms of PTSD other than 
seeing the traumatic event in his mind.

VA outpatient treatment records from December 2004 show that 
on psychiatric consultation the diagnoses were psychosis, not 
otherwise specified (possibly schizoaffective disorder); rule 
out PTSD; rule out malingering.  The psychiatrist did not 
find enough symptoms pointing towards a diagnosis of PTSD and 
noted that the veteran's history of a psychotic process may 
account for at least a part of his symptoms.  He further 
noted that it was unusual to have absolutely no recollection 
of a traumatic event for 35 years and then recall it "out of 
the blue."  In February 2005, the same psychiatrist stated 
that he was still unable to definitely rule in a diagnosis of 
PTSD and that he was also unable to verify the traumatic 
event.

In support of his claim, the veteran and his companion, J.B., 
submitted several statements describing the changes in his 
behavior since he started to recall the traumatic in-service 
events in February 2004.  Specifically, the veteran and J.B. 
reported that he constantly sees the events in his mind, has 
difficulty sleeping, and is unable to participate in Disabled 
American Veterans (DAV) meetings as they remind him of his 
time in service.

A May 2006 report from the veteran's private psychologist, 
E.E.M., Ed.D., discusses the veteran's symptoms as they 
relate to the PTSD diagnostic criteria.  E.E.M. opined that 
the veteran's "accounts appear valid and truthful.  Although 
there is not a strong paper trail of proof of each item [the 
veteran] reports, what records exist seem congruent with his 
accounts.  In my opinion, there are sufficient symptoms to 
validate that as the result of the trauma [he] experienced in 
his rape in the Army barracks he can be reasonably diagnosed 
as having suffered and continuing to suffering from [PTSD] 
along with an accompanying depressive disorder."  

At his December 2007 Travel Board hearing, the veteran again 
recounted how in February 2004, while attending a DAV 
meeting, he suddenly recalled an incident in January 1969 
when, while stationed at Ft. Irwin, California, he was raped 
and sodomized by three men dressed in military fatigues.  He 
immediately blacked out and only vaguely remembers being 
flown by commercial jet to Letterman General Hospital where 
he was observed for a few days.  Shortly after this, he was 
transferred to Ft. Lewis, Washington.  He states he did not 
report the sexual assault at that time because he did not 
remember it, but that subsequent to the incident his attitude 
and behavior changed substantially.  Specifically, he was 
disrespectful of his military superiors and was eventually 
discharged from service.  

At the Travel Board hearing, the veteran also submitted a 
statement detailing the behavioral problems he suffered 
postservice.  These included an attempt at suicide, 
hospitalizations for depression and shock therapy, and 
inability to learn a trade or maintain a job.

A letter from E.E.M, Ed.D. received in January 2008, states 
he has reviewed the veteran's SMRs, "personal" records, and 
current treatment records and, in his opinion, it is more 
likely than not that the veteran's PTSD is related to his 
military duty.  Dr. E.E.M., in essence, found the veteran's 
behavior in service corroborative of his recent accounts of 
his alleged stressor event in service.

Reopening of the Claim

Because the veteran's claim was previously denied based, in 
part, on a finding that there was no medical diagnosis of 
PTSD, and because the private treatment records from E.E.M., 
Ed.D., show a diagnosis of PTSD, this additional evidence 
received relates to an unestablished fact necessary to 
substantiate a claim of service connection for PTSD.  
Furthermore, the record now includes a mental health 
professional's opinion that the veteran's behavior changes in 
the latter part of service are corroborative of his alleged 
stressor event in service.  Notably, credible corroborating 
evidence of a stressor event in service was another 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for PTSD.  Because a medical 
diagnosis of PTSD along with credible evidence of a stressor 
event in service on which the diagnosis is based would 
substantiate a claim of service connection for PTSD, the 
additional evidence received raises a reasonable possibility 
of substantiating the claim, and is new and material.  Hence, 
the claim may be reopened.  38 C.F.R. § 3.156(a). 
ORDER

The appeal seeking to reopen a claim of service connection 
for PTSD is granted.


REMAND

The veteran alleges he has PTSD stemming from an incident in 
January 1969 when he was raped and sodomized.  He has 
indicated that he had no recall of the event from almost 
immediately after it occurred until February 2004.  

There is conflicting competent evidence as to whether the 
veteran has a medical diagnosis of PTSD.  By and large VA 
medical professionals have not found the constellation of 
symptoms that is necessary to support the diagnosis, and have 
indicated that such diagnosis remains to be ruled out (R/O) 
[or in], along with a diagnosis of "malingering for 
financial gain".  More recently, a mental health 
professional (Ed.D.) has provided an unqualified diagnosis of 
PTSD, and has opined that the veteran's behavior changes in 
the latter part of his service are corroborative of his 
alleged sexual assault stressor event in service.  However, 
this professional has not identified the constellation of 
symptoms in the veteran that supports a PTSD diagnosis.  
Furthermore, as to his opinion that the veteran's behavior 
changes in service corroborate his alleged stressor, it is 
noteworthy that the history he apparently considered in 
arriving at this opinion appears to be inconsistent with 
other evidence/accounts.  For example, the Ed.D. notes 
"those in command did not wish to acknowledge the 
incident".  In that regard it is noteworthy that the veteran 
has indicated and testified that he did report the incident, 
and had almost immediate total loss of recollection of the 
incident from the time it occurred until 2004. 

There are also further medical questions that are critical to 
the matter at hand, but are unanswered by the current medical 
evidence of record, including, e.g., the medical 
plausibility/feasibility of the veteran's allegations that on 
the one hand his alleged stressor event in service caused 
substantial behavior changes that continued after service, 
and on the other hand that he had total amnesia for the event 
for more than 35 years.  Significantly, also, there have been 
proposed diagnoses of malingering for financial gain.  

Finally, at the Travel Board hearing, the veteran indicated 
that he had sought treatment from Dr. M. at the Brecksville 
Clinic.  In June 2004 he noted that he had consulted his 
primary care physician, Dr. W.A.B., also at the Brecksville 
Clinic, about his PTSD.  As available VA outpatient treatment 
records note that Dr. W.A.B. had diagnosed PTSD, but do not 
include any records of treatment by Dr. W.A.B., there is a 
suggestion that full VA treatment records have not been 
associated with the claims file.  The VA treatment records 
are constructively of record, may be pertinent to the matter 
at hand, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of psychiatric 
treatment or evaluation he has received 
postservice, and to provide any releases 
necessary to obtain records of such 
treatment.  The RO should secure the 
complete clinic records (not already 
associated with the claims file) of such 
treatment/evaluation from all sources 
identified, specifically including the 
records of the veteran's 
treatment/evaluation by Drs. M. and W.A.B. 
at the Brecksville V.A. Clinic.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has PTSD based on 
his alleged sexual assault in service.  
The examiner must review the veteran's 
complete claims file (to include this 
remand) in conjunction with the 
examination, and the examination and the 
report thereof should be in accordance 
with DSM-IV.

Upon review of the claims file and 
examination of the veteran, the examiner 
should offer opinions responding to the 
following questions.  (a) Are the 
veteran's behavior changes/disciplinary 
problems noted in the latter part of his 
service corroborating evidence that his 
alleged stressor event in service actually 
occurred?  (b) Does the veteran have PTSD 
resulting from the alleged stressor 
incident (a sexual assault in January 
1969) in service?  The examiner must 
explain the rationale for all opinions 
given.  

The examiner's explanation of rationale 
should include discussion of such factors 
as whether there are any indications 
(i.e., from the nature of behavior changes 
or disciplinary problems) that behavior or 
disciplinary problems are in response to a 
stressor event (versus merely misconduct)?  
What is the medical 
feasibility/plausibility of the 
allegations that on the one hand the 
veteran was subjected to a traumatic event 
in service which caused significant 
behavior changes, on the other hand that 
he had total loss of recall of the 
incident for 35 year (from when the 
incident occurred until February 2004).  
The examiner should discuss any 
credibility issues raised by the record.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


